NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

GEORGE WHIDDEN,                    )
                                   )
           Appellant,              )
                                   )
v.                                 )                       Case No. 2D18-4012
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed May 1, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Polk County; Wayne M. Durden,
Judge.


PER CURIAM.

             Affirmed. See Reeves v. State, 957 So. 2d 625 (Fla. 2007); Chapman v.

State, 968 So. 2d 583 (Fla. 2d DCA 2007).



CASANUEVA, SILBERMAN, and ATKINSON,JJ., Concur.